Citation Nr: 1439094	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a left ankle sprain; and if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a right ankle sprain; and if so, whether the criteria for service connection are met.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability; and if so, whether the criteria for service connection are met.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability; and if so, whether the criteria for service connection are met.

5.  Whether a previously denied claim for service connection for residuals of squamous cell carcinoma of the nasal septum should be reconsidered; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977, and from August 1984 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision that declined to reopen claims for service connection for residuals of a left ankle sprain, for residuals of a chronic ankle sprain, for a left knee disability, for a right knee disability, and for residuals of squamous cell carcinoma of the nasal septum.  The Veteran timely appealed.

In June 2014, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

Each of the reopened and reconsidered claims for service connection are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision promulgated in April 1997, the Board denied the Veteran's claims for service connection for residuals of a left ankle sprain; for residuals of a right ankle sprain; for a left knee disability; and for a right knee disability.  The Veteran did not appeal this decision.  

2.  Evidence associated with the claims file since the April 1997 decision, when considered by itself or in connection with evidence previously assembled, creates a reasonable possibility of substantiating the claims for service connection for residuals of a left ankle sprain; for residuals of a right ankle sprain; for a left knee disability; and for a right knee disability. 

3.  In May 2006, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for residuals of squamous cell carcinoma of the nasal septum.  The Veteran did not appeal within one year.

4. New evidence associated with the claims file since the May 2006 denial of the claim for service connection for residuals of squamous cell carcinoma of the nasal septum includes relevant official service department records not previously considered.



CONCLUSIONS OF LAW

1.  The April 1997 Board decision-denying service connection for residuals of a chronic left ankle sprain, for residuals of a chronic right ankle sprain, for chondromalacia of the left knee, and for chondromalacia of the left knee-is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The evidence received since the April 1997 Board decision is new and material; and each of the claims for service connection for a left knee disability, for a right knee disability, for residuals of a left ankle sprain, and for residuals of a right ankle sprain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. As evidence received since the RO's unappealed May 2006 decision includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for residuals of squamous cell carcinoma of the nasal septum are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the claims at issue herein are either reopened or subject to reconsideration, the duty to notify and assist need not be addressed at this time as any error is non-prejudicial.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show current disabilities are linked to active service would be helpful in substantiating the claims for service connection. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing. 

II.   Petition to Reopen or Reconsider Claims for Service Connection 

A decision promulgated by the Board in April 1997 denied, in pertinent part, service connection for residuals of a left ankle sprain; residuals of a right ankle sprain; a left knee disability; and a right knee disability, on the basis that there was no competent evidence linking current disability of either ankle or knee with disease or injury in active service.  Nor was there any indication that disease or injury of either ankle or knee in active service was other than resolved during service.  No abnormalities involving the ankles or knees were found at the time of the Veteran's separation examination from active service in June 1992.  The Veteran did not appeal, and the decision is final. 38 U.S.C.A. § 7104. 

A summation of the evidence of record at the time of the last denial of these claims in April 1997 reveals diagnoses of chronic sprain of both ankles, with no significant ligamentous problem, in September 1992; and minimal chondromalacia of both knees, with normal X-ray studies in September 1992.  Records also show that the Veteran testified in June 1994 that he was treated for knee problems in active service-described as soreness, mild swelling, and difficulty walking; and testified that he had recurrent ankle sprains in active service, but none post-service.

The Veteran's service treatment records show complaints of right foot swollen, with no pathological findings on examination, in December 1974; and a right ankle sprain in 1978, healed up.  Regarding the left ankle, records show an injury, diagnosed as a sprain, while playing basketball in March 1976; and a left ankle injury documented in April 1985.  Regarding his knees, records show that the Veteran fell on his left knee while running in March 1975, and reflect complaints of discomfort and pain in both knees in March 1975 and in September 1984.  Neither ankle nor knee disabilities are reflected on the Veteran's separation examination in July 1992.                 

Based on this evidence, the Board concluded in April 1997 that there was no competent evidence demonstrating any nexus between current disabilities of the ankles and knees, and disease or injury in active service.  The Veteran did not appeal, and the decision is final.  38 U.S.C.A. § 7104.

In a February 2002 rating decision, the RO denied service connection for residuals of squamous cell carcinoma of the nasal septum on the basis that the Veteran was diagnosed with the disability more than one year after his discharge from active service; and there was no evidence showing that the Veteran was exposed to ionizing radiation while in active service, or that he handled hazardous materials that resulted in exposure to ionizing radiation.

A summation of the evidence of record then revealed a past medical history significant for invasive keratinizing squamous cell carcinoma of the nasal septum, status-post excision times two and radiotherapy in 1998 and 1999.

Additional records in the claims file show that the carcinoma had progressed to the Veteran's right cheek and neck, and currently was in remission in 2005; he continued to be monitored every six months.  Records also show that the Veteran self-reported exposures during active service in the Persian Gulf to the following:  smoke from oil fires; smoke or fumes from tent heaters; cigarette smoke (passive) from others; diesel and/or other petrochemical fumes; exposure to burning trash/feces; skin exposure to diesel or other petrochemical fuel; paints, solvents, and petrochemical substances; depleted uranium; microwaves; personal pesticide use; a drug used to protect against nerve agents; water, for bathing in or drinking, contaminated with smoke or other chemical; immunization against anthrax; and radiation used in equipment and test equipment.

In February 2006, the Veteran's treating physician noted that the Veteran had an unusual intranasal carcinoma that was resected and radiated; and that the Veteran developed a severe facial deformity, and underwent several reconstructive procedures.  The treating physician also noted that the Veteran's carcinoma was quite unusual and was only very rarely seen; and opined that there is a distinct possibility that work environment carcinogens (handling of hazardous materials) may have contributed to the development of this carcinoma.

In May 2006, the RO declined to reopen the claim for service connection for residuals of squamous cell carcinoma of the nasal septum on the basis that the claim was not substantiated because there was no evidence of the Veteran's exposure to hazardous materials and/or ionizing radiation on active duty.

The present claims were initiated by the Veteran in March 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether each of the claims has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since April 1997 and since May 2006, respectively includes additional VA treatment records showing assessments of chronic intermittent left knee pain in 2005, 2007, 2009, and in 2010; X-ray evidence of mild tricompartmental osteoarthrosis of the left knee in December 2008; and evidence of nasal deformity in March 2007, and no recurrence of tumor in February 2009 and in March 2011.  VA also submitted a request through the Personnel Information Exchange System (PIES) for documents showing the Veteran's exposure to radiation.  A PIES response received in August 2009 indicated that there were no records of exposure to radiation.

The Veteran testified in June 2013 that, while deployed to Iraq, there were several alerts from the chemical detection equipment; and that he had to recover damaged equipment and dispose of it safely.  The Veteran also testified that he was not exposed to radioactive substances post-service.

The Veteran also submitted a September 2000 letter that he received from the U.S. Defense Department, indicating that an individual in his unit had reported a possible chemical warfare agent detection that occurred on or about February 10, 1991, roughly ten to fifteen kilometers from the Iraqi border.  The Veteran also submitted pages of a maintenance manual, showing the use of a portable decontaminating apparatus; and the three potential safety hazards associated with detectors and alarms-including radiation, electrical, and chemical.

Regarding his ankles and knees, the Veteran testified that he had a lot of injuries during active service and that he continues to have constant pain since active service; and testified that his doctors thought his knee disabilities were related to active service.  He also testified that, while escorting some prisoners, a spare tire bounced up into the air and landed on his foot.  He testified that his ankle was wrapped in a gel cast, and he was sent back to his unit.

While much of this evidence is new in that it was not previously of record, the bulk of the evidence tends to show currently recurring symptoms of ankle and knee pain following discharge from service.  New evidence that is not cumulative and is related to the previous denial of the claims for service connection for ankle and knee disabilities consists of VA records showing a current assessment of osteoarthrosis of the knees in November 2007, an April 2014 VA examination of the spine which notes that bone scan results from July 2009 indicated increased uptake within the ankles which likely was due to arthritis, and the Veteran's testimony.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claims for service connection for ankle and knee disabilities.

Hence, the Veteran's claims for service connection for residuals of a left ankle sprain, residuals of a right ankle sprain, a left knee disability, and a right knee disability are reopened.  38 U.S.C.A. § 5108.

Regarding the residuals of squamous cell carcinoma of the nasal septum, here, much of the evidence is new in that it was not previously of record; and the bulk of the evidence tends to show potential exposure to chemical agents in active service.  In the case, the new evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the September 2000 letter from the U.S. Defense Department of exposure to a possible chemical warfare agent detection in February 1991, and the referenced pages of a maintenance manual showing use of a portable decontaminating apparatus, and the Veteran's testimony.  Where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2013).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records.  

The Board finds that the September 2000 letter from the U.S. Defense Department falls within the exception created by 38 C.F.R. § 3.156(c), as such record was in existence at the time of the original denial of service connection and is relevant to the issue of entitlement to service connection for residuals of squamous cell carcinoma of the nasal septum.

The Board notes that, effective October 6, 2006, service department records that VA could not have obtained when it previously decided the claim because the  Veteran failed to provide sufficient information for VA to identify and obtain the records will not satisfy the requirements for reconsideration. 38 C.F.R. § 3.156(c)(2); see also Cline v. Shinseki, No. 10-3543 (U.S. Vet. App. Aug. 16, 2012) (holding that 38 C.F.R. § 3.156(c)(2) may not be retroactively applied). Here, the Veteran's petition to reopen was received in March 2009; thus, 38 C.F.R. § 3.156(c)(2) is for application. 

In view of the foregoing, the Board finds the September 2000 letter from the U.S. Defense Department squarely falls into the exception created by 38 C.F.R. § 3.156(c)(1), thereby entitling the Veteran to a reconsideration of his original claim. Id.  As such, an analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  Reconsideration allows the Veteran's claim to be considered as pending since the time of his original claim for service connection.  The effective date of any award is to be the date entitlement arose or the date of receipt of the previously denied claim.  See 38 C.F.R. § 3.156(c)(3).

Under these circumstances, reconsideration of the Veteran's claim for service connection for residuals of squamous cell carcinoma of the nasal septum is addressed in the remand portion of this decision.

It is noted, however, with respect to the claims pertaining to the knees and ankles, that the service records submitted by the Veteran in June 2013 are either duplicates of service treatment records which were already of record or are not relevant, thus, reconsideration is not warranted with respect to those claims pursuant to 38 C.F.R. § 3.156(c) (2013).


ORDER

New and material evidence has been submitted to reopen the claim for service connection for residuals of a left ankle sprain. 

New and material evidence has been submitted to reopen the claim for service connection for residuals of a right ankle sprain.

New and material evidence has been submitted to reopen the claim for service connection for a left knee. disability. 

New and material evidence has been submitted to reopen the claim for service connection for a right knee disability. 

Relevant and official service department records have been submitted to reconsider the claim for residuals of squamous cell carcinoma of the nasal septum.

 
REMAND

Personnel and Treatment Records

The Veteran has indicated that he served in the Army Reserve at some point between 1992 and 1996.  Records show that he was assigned to the "705th Transportation Co. (MTP)" in Dayton, Ohio, in June 1993.  Another attempt should be made to obtain the Veteran's Army Reserve service records (medical and personnel).

In addition, a complete copy of the Veteran's service personnel records should be associated with the claims file (physical or electronic).

Lastly, it does not appear that all of the Veteran's treatment records have been associated with the claims file (physical or electronic).  Another attempt should be made to associate VA treatment records, dated from 1992 to 1997, with the claims file (physical or electronic).

Ankles and Knees 

The Veteran contends that service connection for residuals of a left ankle sprain, residuals of a right ankle sprain, for a left knee disability, and for a right knee disability is warranted on the basis that he had many injuries of his ankles and knees in active service.  He reportedly continues to have intermittent ankle and knee pain.  Records show a diagnosis of mild tricompartmental osteoarthrosis of the left knee in December 2008.  A bone scan conducted in July 2009 revealed mild increased uptake in both ankles and knees, likely due to arthritis.  He is competent to describe his symptoms.
  
Neither ankle nor knee disabilities were reflected on the Veteran's separation examination in July 1992.                 

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current disabilities of each ankle and knee that either had its onset during service or is related to his active service-to specifically include:   left ankle injuries in March 1976, in August 1976, and in April 1985; right ankle pain in December 1974; a fall on his left knee while running in March 1975 and an episode of pain in September 1984; complaints of right knee pain in March 1975 and in September 1984, as noted in service treatment records; or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4) (2013).  

Residuals of Squamous Cell Carcinoma of the Nasal Septum 

The Veteran testified that he was exposed to radiation and/or toxic chemicals while in active service.  He testified that, while deployed, there were several alerts from the chemical detection equipment; and that it was his job to recover damaged equipment and dispose of it safely.  The Veteran's personnel records show duty in Southwest Asia from August 1990 to March 1991; and that his primary specialty throughout his second period of active duty was as a Chemical Operations Specialist.  

The Board notes that the phrase "any other cancer" is listed as one of several "radiogenic diseases" under provisions of 38 C.F.R. § 3.311(b)(2).  Hence, VA must adjudicate the claim for service connection for residuals of squamous cell carcinoma of the nasal septum under the provisions of 38 C.F.R. § 3.311 (2013).

The provisions of 38 C.F.R. § 3.311 (2013) compel attempting to locate any available records pertaining to radiation exposure in service, and forwarding all such records to the Under Secretary for Health. The Under Secretary of Health is responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii). 

Consequently, the service personnel records should be obtained and the Veteran should be asked to provide information concerning his reported chemical and radiation exposure in service.

Then, attempt to verify any reported exposure if such information is not provided in the service personnel records, including whether the Veteran, while serving with Co. C, 3rd Bn., 7th Infantry, was exposed to a chemical warfare agent on or about February 10, 1991, roughly ten to fifteen kilometers from the Iraqi border. 

Also, if credible evidence of radiation exposure is located, such information should be forwarded to the Under Secretary for Health for purposes of obtaining a dose estimate. Thereafter, a medical opinion should be obtained from the Under Secretary for Benefits as to whether squamous cell carcinoma was incurred in service based on the extent of the exposure.  See 38 U.S.C.A. § 5103A(b), (d) (West 2002); 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (physical or electronic), all Army Reserve service records (medical and personnel) for the Veteran's service at some point between 1992 and 1996, with assignment to the "705th Transportation Co. (MTP)" beginning in June 1993.  Request these records from the NPRC or other appropriate source. 

2.  Obtain and associate with the Veteran's claims file (physical or electronic), all service personnel records.  Request these records from the NPRC or other appropriate source. 

3.  Obtain and associate with the Veteran's claims file (physical or electronic), VA treatment records for residuals of a left ankle sprain; residuals of a right ankle sprain; a left knee disability; a right knee disability; and residuals of squamous cell carcinoma of the nasal septum, dated from 1992 to 1997.  

4.  Request that the Veteran provide information concerning the dates and locations of exposure to radiation and toxic chemicals while in active service.  

5.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of a left ankle sprain; residuals of a right ankle sprain; a left knee disability; and a right knee disability, and the likely etiology of each disease or injury. 

For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred in active service-specifically, to include, but not limited to:  left ankle injuries in March 1976, in August 1976, and in April 1985; right ankle pain in December 1974; a fall on his left knee while running in March 1975 and an episode of pain in September 1984; complaints of right knee pain in March 1975 and in September 1984, as noted in service treatment records; and the Veteran's account of continuing symptoms since then.  The examiner should provide a rationale for the opinions.

If the Veteran does not have a disability of either ankle or knee that can be attributed to a known diagnosis, as he served in the Persian Gulf, the examiner is asked to address whether he has an undiagnosed illness or medically unexplained chronic multisymptom illness.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

6.  Request any service department records indicating exposure to radiation and/or toxic chemicals in service, to include, but not limited to, a Form DD 1141, Record of Exposure to Radiation.  

Request information concerning whether the Veteran, while serving with Co. C, 3rd Bn., 7th Infantry, was exposed to a chemical warfare agent on or about February 10, 1991, roughly ten to fifteen kilometers from the Iraqi border.  See September 29, 2000 letter from the Office of the Secretary of Defense.  

7.  If any records are received demonstrating exposure to radiation in service, in accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure-including any service records, his statements regarding radiation and chemical exposure, and any other information obtained while the case is in remand status-to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible. (If a specific estimate cannot be made, a range of possible doses should be provided.) 

8.  If the above-requested development results in a positive dose estimate, the claim must be referred to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).  

9.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal-taking into consideration the Veteran's testimony and evidence submitted directly to the Board in June 2013. If a negative dose estimate is returned, the RO or AMC should consider the claim for service connection for residuals of squamous cell carcinoma of the nasal septum, on a direct basis. If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. TOTH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


